ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 -25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teetzel (US 2007/0235030), hereinafter Teetzel.
Regarding claim 22, Teetzel a respirator controller (Paragraph 24, processor 217) comprising:
 (Paragraph 44, paragraph 45, programming circuitry in apparatus 110), configured to detect at least one of a gas filter condition, an ambient gas composition, and an ambient gas pressure (paragraph 42);
a self-contained breathing apparatus (SCBA) module (Fig. 1, Tanks 116 and manifold 114), configured to detect at least one of a non-ambient gas connection, a non-ambient gas composition, a non-ambient gas pressure, and a non-ambient gas flow (paragraph 78, air sensor 194); and
a source gas control module, configured to control one or more mechanisms that adjust a flow of breathing gas from a PAPR and an SCBA connected to the respirator controller. (Paragraph 21, paragraph 38, paragraph 42, control module 192)

Regarding claim 23, Teetzel teaches the controller of claim 22, further comprising a user interface configured to control at least one of power fan speed and user interface settings, and including at least one of a battery warning indicator, a clog warning indicator, an SCBA setting indicator, a PAPR setting indicator, an SCBA mode setting, or a PAPR mode setting. (Paragraph 42, the control includes a button for switching between the tank air and filtered air and also includes battery life, motor speed a visual indication of the air source selected.)

Regarding claim 24, Teetzel teaches the controller of claim 23, and further teaches wherein the user interface is integrated in a remote control. (Paragraph 42, Fig. 1)

Regarding claim 25, Teetzel teaches the controller of claim 22, and further teaches wherein the source gas control module is configured to adjust the flow of the breathing gas from the PAPR and SCBA based at least in part on a first sensor input (paragraph 45, switches based on pressure in tank, paragraph 78 samples for harmful constituents in ambient air), and the first sensor input is at least one of an oxygen level of an ambient gas provided via the PAPR, a pollutant level in the ambient gas (paragraph 78), a filter effectiveness of the PAPR, a pressure associated with a non-ambient gas provided via the SCBA (paragraph 45), or a flow rate associated with a non-ambient gas provided via the SCBA.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuller (2018/0001049), hereinafter Shuller.
Regarding claim 20, Schuller teaches a modular breathing apparatus (abstract, Fig. 1), comprising:
a breathing mask configured to provide a breathing gas to a user (Fig. 1: 109, paragraph 34, 35);
a filtering breathing module (Fig. 1, Paragraph 32 filtering unit 104), including a gas filter (paragraph 32) and configured to provide the breathing gas from an ambient gas source to the user via the breathing mask (paragraph 33 and 34, the filtered air is directed to the mask);
a contained breathing module (paragraph 57), configured to provide the breathing gas from a non-ambient gas source to the user via the breathing mask (paragraph 57, paragraph 59); and
a control module (Paragraph 58, processor 105 controls control valves), configured to control a flow of the breathing gas at least partially between the filtering module and the self-contained breathing module, or vice-versa, based at least in part on a first sensor input (paragraph 58 when the sensor detects a toxin the processor causes the one or more control valves to operate and provide stored oxygen to the user),
wherein the filtering breathing module is separable from the contained breathing module, and independently useable with the control module and the breathing mask when separated from the contained breathing module. (paragraph 26, all modules are discrete and may be used as necessary. Paragraph 57 in some embodiments an oxygen generation module may be provided but in not all. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shuller in view of Feasey et al (US 2018/0296864), hereinafter Feasey. 
Regarding claim 21, Schuller teaches the apparatus of claim 20, and further teaches wherein the filtering breathing module includes a portable power pack (paragraph 26) but is silent as to the length of time it will operated.
However, Feasey teaches a respirator (Abstract, Fig. 1) which has a portable power pack (Fig. 1: 9, paragraph 208)) and is configured to operate the filtering breathing module in excess of 6 hours. (Paragraph 208)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Shuller with the battery life of Feasey to enable continuous operation for a period of 6 hours or more.  (Paragraph 208)

Claims 1-7, 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 2019/0009115), hereinafter Zhong in view of Hansen et al (US 2014/0190483), hereinafter Hansen. 
Regarding claim 1, Zhong teaches a powered air purifying respiratory (PAPR) (Fig. 2, Fig. 8), comprising:
a power source (Paragraph 21, the device sends a signal to energize the blower, therefore there must be a power source);
an ambient gas module (Fig. 7A, Fig. 8: PAPR) including a first housing (Fig. 7A: 100) and a first inlet configured to receive an ambient gas (Paragraph 22, fig. 5: inlet 64);
a gas filter in fluid communication with the first inlet and configured to filter the ambient gas (Paragraph 22, Fig. 5, Filter 62);
a blower configured to boost at least one of a flow rate or a pressure of the ambient gas entering and/or exiting the filter (Paragraph 19 a blower in the PAPR, paragraph 20 activate an electric blower in the PAPR and commence delivery of filtered air under power);
a non-ambient gas module (Fig. 8: SBCA unit);
a first outlet configured to selectively provide a breathing gas to a user from at least one of the ambient gas or the non-ambient gas (Fig. 8: distal end 24 to hose 10); and 
a switching device configured to select from between the first inlet and the second inlet as a source of the breathing gas (Fig. 8, Paragraph 25, switch 200, switch 200 is connected to a controller which is connected to sensors…. the sensor information is used to determine the mode selected),
wherein the gas filter, the ambient gas module, the non-ambient gas module, and the power source are configured to be joined together in an integral unit (Fig. 8, the ambient gas module and the non-ambient gas module are connected at the switching valve and so are integral, Fig. 2 shows the unit as worn on the back of a user), and 
wherein the respirator is modular and configured to be operable in a plurality of different assemblies including an ambient-only assembly in which the non-ambient gas module is entirely removed from the integral unit. (Fig. 2 shows the different configurations in which the respirator may be used)
Zhong is silent as to a non-ambient module with a housing and an inlet configured to receive a non-ambient gas that is independent from the inlet for the ambient module. 
However, Hansen teaches a system for supplying non-ambient air or ambient air (Fig. 1, Fig. 2, Abstract) with a non-ambient gas module (fig. 2: 214) including a second housing (Fig. 2: housing of 214) and a second inlet (paragraph 30, air is supplied to manifold 214 from air cylinders 212, paragraph is independent from the first inlet (Paragraph 30, the first inlet draws air into filters 216) and configured to receive a non-ambient gas (Paragraph 30, the inlet receives air from the tanks 212).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Zhong with the non-ambient manifold having a housing as taught by Hansen in order to supply gas from one or more cylinders to a pressure reducer to supply air at the correct pressure to a user. (Paragraph 30)

Regarding claim 2, Hansen in view of Zhong teaches the respirator of claim 1, and Zhong further teaches comprising a control module (Fig. 8: controller 202) configured to control an ambient gas module setting and a non-ambient gas module setting (Paragraph 25), the control module including a breathing hose adapter (fig. 8: 24 connects to hose 10) in fluid communication with the first outlet (Fig. 8), and a mounting interface configured to join directly to the blower in the ambient gas-only assembly (Fig. 8: 24b) and directly to the non-ambient gas module in a combination ambient and non-ambient gas assembly,(Fig. 8: 24a)
wherein the housing (See below) of the non-ambient gas module is configured to mount the non-ambient gas module between the blower and the control module in the combination ambient and non-ambient gas assembly. (Fig. 2: the housing of the is at least partially between the blower and the control module in the annotated figure below)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, Zhong in view of Hansen teaches the respirator of claim 1, and Zhong further teaches wherein the switching device is configured to activate use of the non-ambient gas module and disable functionality of the ambient gas module. (Paragraph 25, paragraph 21)

Regarding claim 4, Zhong in view of Hansen teaches the respiratory of claim 3, wherein activation of the non-ambient gas module blocks the air path of the ambient gas module. (paragraph 21)

Regarding claim 5, Zhong in view of Hansen teaches the respirator of claim 2, and Zhong further teaches wherien the controller is configured to at least one of automatically select (paragraph 25, based on sensor input to determine the mode selection paragraph 26, paragraph 27), or recommend selection of, the source of the breathing gas based at least in part on a first sensor input. (paragraph 

Regarding claim 6, Zhong in view of Hansen teaches the respirator of claim 5, and Zhong further teaches wherein the first sensor input is a least one of an oxygen level of the ambient gas (paragraph 25 an external gas measuring instrument to sense oxygen), a pollutant level in the ambient gas (Paragraph 25, a CO level or high concentrations of gases), a filter effectiveness (paragraph 25, sensor downstream of the filter to ensure that air is of adequate quality), a pressure associated with the non-ambient gas, or a flow rate associated with the non-ambient gas.

Regarding claim 7, Zhong in view of Hansen teaches the respirator of claim 1, wherein the respirator is configured to operate via the first inlet without the second inlet being connected to a non-ambient gas source (Fig. 2: Zhong shows the device being used with PAPR only), and to operate via the second inlet without using the blower or the gas filter. (Paragraph 21, paragraph 25, when the non-ambient air source is used the blower and gas filter are not used.

Regarding claim 9, Zhong in view of Hansen teaches the respirator of claim 1, and Zhong further teaches wherien the non-ambient gas source is a least one of a pressurized air tank (paragraph 19, pressurized tank), a pressurized oxygen tank, or a gas line.

Regarding claim 10, Zhong in view of Hansen teaches the respirator of claim 1, and Zhong further teaches comprising a breathing tube in fluid communication with the first outlet (Fig. 8: tube 10 in communication with 24), a breathing mask connected to the breathing tube via a breathing tube to breathing mask interface (Fig. 8: face mask 23 is connected to hose 10 at end 22 of the hose), and an indicator disposed proximate to the breathing tube to breathing mask interface (Paragraph 30, the unit may have a HUD which would be proximate the interface), the indicator including a least one of a visual warning indicator, an audio warning indicator, or a haptic warning indicator. (Paragraph 30, indicators may include an audible alarm, basic LED or Heads Up Display)

Regarding claim 11, Zhong in view of Hansen teaches the respirator of claim 10, and Zhong further teaches wherein the indicator is integrated in a heads-up display (HUD) and includes a visual warning indicator that is visible to a user while wearing the breathing mask. (paragraph 30)

Regarding claim 16, Zhong in view of Hansen teaches the respirator of claim 1, and Hansen further teaches wherien the second housing includes a removable attachment mechanism configured to secure the respirator to a compressed air tank and to allow a user to release the removable attachment mechanism from the respirator. (Fig. 1, Fig. 8, the tanks are attached to the manifold 214)

Claims 8, 14 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Hansen and further in view of Tilley et al (US 2010/0224190), hereinafter Tilley.
Regarding claim 8, Zhong in view of Hansen teaches the respirator of claim 1, but Zhong is silent as to what type of blower is used. 
However, Tilley teaches a modular power air purifying respirator wherein the blower includes a centrifugal impeller configured to force ambient gas through the gas filter. (Paragraph 15, 56)
It would have been obvious to a person of ordinary skill in the art to have provided Zhong with the centrifugal impeller as taught by Tilley as this is just one of many types of blower which can be used to provide the predictable result of propelling air through a filter.

Regarding claim 14, Zhong in view of Hansen teaches the respirator of claim 1, but does not teach a remote.
However, Tilley teaches a powered air purifying respirator (Abstract, Fig 10) which comprising a remote control (Figs. 10 and 11: 112)configured to control at least one of a power fan speed (Paragraph 73 can power the fan on or off) and user interface (UI) settings, and including a least one of a battery warning indicator (paragraph 73), a clog warning indicator, an SCBA setting indicator, a PAPR setting indicator, an SCBA mode setting, or a PAPR mode setting. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Zhong in view of Hansen with the remote control as taught by Tilley so that the user has easy access to the controls without removing the device. (Paragraph 73)

Regarding claim 15, Zhong in view of Hansen and Tilley teaches the respirator of claim 14, and Tilley further teaches wherein the remote control is configured to disable at least one of audio alerts or visual alerts. (Paragraph 66, port 74 may provide to disable the alarms)

Regarding claim 19, Zhong in view of Hansen teaches the respirator of claim 1, but does not teach further comprising a control module configured to automatically adjust a motor speed of the blower based at least in part on a detected flow rate.
However, Tilley teaches a powered air purifying respirator (Abstract, Fig 10) which has a control module (Paragraph 42, controller 42, Fig. 3) configured to automatically adjust a motor speed of the blower based at least in part on a detected flow rate. (Paragraph 57, monitors the fan speed and controls the speed to ensure a substantially constant flow rate)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Hansen and further in view of Parker (US 2005/0217676), hereinafter Parker.
Regarding claim 12, Zhong in view of Hansen teaches the respirator of claim 11, but does not disclose wherien the HUD is configured to be repositioned while attached to the breathing tube to breathing mask interface such that the visual indicator is no longer visible to the user through the breathing mask. 
However, Parker teaches a breathing apparatus (abstract) with a heads up display attached to a breathing tube (Fig. 1, Fig. 2, display 24 is mounted to breathing tube 12). Parker does not explicitly state that the HUD is configured to be repositioned while attached to the breathing tube. However, since item 20, hose connection ring may be rotated on 12, the device could be repositioned while attached to the breathing tube.
It would have been obvious to a person of ordinary skill in the art to have provided Zhong in view of Hansen with the attachment to the inhalation tube as taught by Parker to provide an attachment within a viewer’s field of vision (paragraph 23) and it would be obvious to provide adjustability to the HUD to allow the user to properly view the indicator.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Hansen and further in view of Teetzel et al (US 2007/0235030), hereinafter Teetzel.
Regarding claim 18, Zhong in view of Hansen teaches the respirator of claim 1, but does not teach further comprising a control module with at least one of control board firmware and stored software that are configured to be updated via an electrical interface port on the respirator.
However Teetzel teaches a breathing system (Fig. 4) with a control module with at least one of control board firmware or stored software that are configured to be updated via an electrical interface port on the respirator. (Paragraph 24, circuit board 214 which includes a logic device, a programming port may be provided for programming, updating the processing circuiting including associated memory)
It would have been obvious to a person of ordinary skill in the art to have provided Zhong in view of Hansen with the electrical interface port as taught by Teetzel so that the firmware or software may be updated without needing to open the unit. (Paragraph 24)


Allowable Subject Matter
Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art does not disclose the combination of limitations including the wherein the HUD is configured to be affixed directly to the breathing tube to breathing mask interface, and the breathing tube to breathing mask interface contains detents to allow for repositioning of the HUD.

Regarding claim 17, the prior art does not disclose or render obvious the combination of limitations including:

and a remote control configured to control an ambient gas module setting and a non-ambient gas module setting,
wherein the HUD and the remote control share a common connection point to the respirator such that both may be integrated through a single electrical connector to the respirator system


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785